Citation Nr: 0613366	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  06-00 002A	)	DATE
	)
	)


THE ISSUE

Whether an April 19, 1984, decision of the Board of Veterans' 
Appeals that denied entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder, should be revised or reversed on the basis of clear 
and unmistakable error.  


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The moving party, a veteran, had active military service from 
June 1969 to December 1970.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the moving party's attorney for 
revision or reversal on the grounds of clear and unmistakable 
evidence (CUE) of an April 19, 1984, decision of the Board 
that denied entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  Although the moving party is considered 
incompetent for VA purposes and a fiduciary has been 
appointed, the fiduciary is not prosecuting the above-noted 
motion.  

In a February 2006 letter to the moving party's fiduciary, 
with an additional copy to the moving party's attorney, the 
Board acknowledged the CUE motion and advised the moving 
party and attorney to review the rules relating to such 
matters found at 38 U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400-
1411.  The attorney was further advised by separate letter, 
also in February 2006, of the opportunity to file a relevant 
response, including a request to review the claims file prior 
to filing a further response, within 30 days.  


FINDINGS OF FACT

1.  On April 19, 1984, the Board issued a decision denying 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  

2.  The April 1984 decision did not contain error in fact or 
law that compels the conclusion that, but for the error, the 
outcome would have been different.




CONCLUSION OF LAW

An award of service connection on the basis of clear and 
unmistakable error in an April 1984 Board decision is not 
warranted.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005).  To implement the provisions 
of the law, VA promulgated regulations published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.

Given the law by which CUE motions are adjudged, the Board 
notes that the duties to notify and assist imposed by the 
VCAA are not applicable.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  As noted in Livesay, allegations of clear 
and unmistakable error are not conventional appeals, but are 
instead requests for revision of previous decisions.  A claim 
or motion based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-179.  Moreover, that litigant 
has the burden of establishing such error on the basis of the 
evidence then of record.  Id.  

II.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, at 38 C.F.R. Part 20 (2005).  Rule 1403 of the Rules 
of Practice, found at 38 C.F.R. § 20.1403, relates to what 
constitutes CUE.  

Clear and unmistakable error is a very 
specific and rare kind of error.  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied. . . Review for 
clear and unmistakable error in a prior 
Board decision must be based on the 
record and the law that existed when that 
decision was made.  

38 C.F.R. § 20.1403.  To warrant revision of a Board decision 
on the grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error -- (1) Changed 
diagnosis-A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) Duty to assist- 
The Secretary's failure to fulfill the duty to assist; (3) 
Evaluation of evidence-A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran, the name of the moving party if other than the 
veteran, the applicable Department of Veterans Affairs file 
number, and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions, which fail to comply with the requirements set forth 
in this paragraph, shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a).

The moving party in this case has, through his attorney, set 
forth a clear and specific allegation of CUE in the April 19, 
1984, Board decision denying service connection for a 
psychiatric disorder, to include PTSD, and has pleaded an 
error in law with sufficient specificity to enable the Board 
to decide the CUE claim on the merits.  Specifically, the 
moving party is arguing that the Board failed to apply 38 
U.S.C.A. § 1154(b) in deciding the veteran's appeal in April 
1984 and that, but for the Board's failure, service 
connection for PTSD would have been granted.  (At the time of 
the Board's April 19, 1984, decision, the statutory language 
associated with the current 38 U.S.C.A. § 1154(b) was 
codified at 38 U.S.C. § 354(b).  See also 38 C.F.R. 
§ 3.304(d) (1983).)  

The language under § 354(b) in 1984, almost identical to the 
current language codified at § 1154(b), was as follows, 

In the case of a veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Administrator shall accept as sufficient 
proof of service-connection of any disease or 
injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or 
other evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the 
fact that there is no official record of such 
incurrence or aggravation in such service, and, 
to that end, shall resolve every reasonable doubt 
in favor of the veteran.  

38 U.S.C. §354(b) (West 1982).  Notwithstanding the moving 
party's argument with respect to 38 U.S.C. § 354(b), a review 
of the April 19, 1984, Board decision reflects a finding of 
fact by the Board that the veteran did not have PTSD.  As 
such, the question of whether the Board erred by not applying 
38 U.S.C. § 354(b) when it decided the veteran's appeal is 
not outcome determinative.  Here, § 354(b) did not obviate 
the requirement that there be a current disability.  

In this regard, the veteran's service records supported his 
participation in combat operations against enemy forces while 
serving in Vietnam.  The Board recognized the veteran's 
combat participation in its recitation of the evidence, as 
well as the specific combat-related trauma he witnessed.  The 
salient point to be made is that the Board's decision did not 
turn on whether the veteran experienced the claimed traumatic 
events, but whether he was correctly diagnosed with PTSD.  
While there were diagnoses of PTSD of record at the time of 
the April 19, 1984, Board decision, there were also numerous 
diagnoses of schizophrenia.  In reaching its decision that 
the veteran did not have PTSD, the Board relied on a February 
1984 opinion provided by the Acting Director of the Mental 
Health and Behavioral Sciences Service.  The Acting Director 
opined that the veteran's psychiatric illness did not meet 
the criteria for PTSD, but was fully explained by the 
diagnosis of schizophrenia.  The Acting Director was noted to 
have reviewed the veteran's claims file to include those 
medical reports in which the veteran had been diagnosed with 
PTSD, and provided a rationale for his opinion.  

Even accepting that the moving party's motion of CUE in the 
April 19, 1984, Board decision, includes an argument that the 
evidence of record at the time of the decision supported a 
finding that the veteran in fact had PTSD, the basis of any 
such argument is no more than a disagreement as to how the 
evidence was weighed and evaluated by the Board.  Such an 
argument of error can never constitute clear and unmistakable 
error.  See 38 C.F.R. § 20.1403(d).  

In sum, the moving party has not established that the outcome 
of the decision would have been different because of an error 
in failing to consider the provisions of § 354.  As noted 
above, the Board appears to have conceded that the veteran 
experienced combat and witnessed the events he claimed.  
Nevertheless, even if the Board failed to concede that the 
veteran in fact experienced the in-service trauma claimed, 
absent a then-current diagnosis of PTSD, such an error by the 
Board would not have compelled a different conclusion.  As 
such, the moving party has not met the criteria for revising 
or reversing the Board's April 19, 1984, decision that denied 
service connection for a psychiatric disorder, to include 
PTSD.  


ORDER

The motion to revise or reverse an April 19, 1984, decision 
of the Board that denied the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD, is 
denied.  



                              
___________________________________
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



